UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
WILLIE DAVIS,                                                    :
                                                                 :
                                         Plaintiff,              :   Civ. Action No. 1:19-cv-06069-ENV-CLP
                                                                 :
                    -against-                                    :   [PROPOSED] DISCOVERY PLAN
                                                                 :
C. R. BARD, INC., a foreign corporation, and :
BARD PERIPHERAL VASCULAR, INC.,                                  :
                                                                 :
                                         Defendants.             :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

          Plaintiff Willie Davis (“Plaintiff”) and Defendants C. R. Bard, Inc. and Bard Peripheral

Vascular, Inc. (collectively, “Bard”) (Plaintiff and Bard are collectively referred to herein as “the

Parties”), respectfully submit this proposed Discovery Plan in accordance with Rules 16-26(f) of

the Federal Rules of Civil Procedure and the Court’s Scheduling Order, dated November 7, 2019,

as follows:

          1.        This case was part of a Multi-District Litigation proceeding involving allegations

of defects in the various models of Bard’s inferior vena cava (“IVC”) filters, called In re: Bard

IVC Filter Litigation, MDL 2641, pending before Senior Judge David Campbell of the District of

Arizona (the “MDL”). After four years, the completion of general issue/generic discovery, and

conducting three bellwether trials, Judge Campbell ordered cases which have not settled or are not

close to settling be transferred to the appropriate jurisdictions around the country for case-specific

discovery, workup, and eventual trial.

          2.        On October 17, 2019, the MDL Court filed a Suggestion of Remand and Transfer

Order (Second). See Suggestion of Remand and Transfer Order (Second), Case No. 2:15-md-

02641-DGC, MDL Doc. 20672 (D. Ariz. Oct. 17, 2019) (entered on Oct. 18, 2019) (the “Remand
Order”) [ECF Dkt. No. 3.] This case was remanded back to this Court on October 29, 2019. [ECF

Dkt. No. 4.]

       3.      As part of its Remand Order, the MDL Court provided a history of the litigation

(including that the Parties had completed all common fact and expert discovery), summaries of

bellwether cases, and the Court’s rulings on various matters common to all cases. See id. at 4–31.

The MDL Court’s Remand Order contains a comprehensive description of the history of the MDL,

the claims and defenses asserted by the parties, various case management orders entered in the

MDL, the status of general common fact and expert discovery conducted in the MDL, summaries

of the bellwether cases, and the Court’s rulings on various matters common to all cases. See

Remand Order [ECF Dkt. No. 3].

       4.      The Remand Order further provided summaries of many of the MDL Court’s

orders, as well as a list of all Case Management Orders (“CMOs”), discovery orders, and other

significant rulings relevant to cases on remand, which list includes general descriptions of the

subject matter of such orders. [ECF Dkt. No. 3 at pp. 15-31.] The MDL Court recognized it “has

made many rulings in this MDL that could affect the remanded and transferred cases” [Id. at p.

15], and provided a “summary of the key legal and evidentiary rulings.” [Id. at pp. 17-31 and Ex.

1.]

       5.      The Parties note that the following CMOs and Orders were entered in the MDL:

               a.     CMO 3 (Stipulated Protective Order);

               b.     CMO 7 (Stipulation and Order Concerning Redactions of Material from

                      Additional Adverse Events Reports, Complaints, and Other Documents);

               c.     CMO 9 (ESI and Document Form and Format Production Protocol);

               d.     CMO 12 (Joint Records Collection);


                                                2
               e.      CMO 14 (Deposition Protocols); and

               f.      CMO 17 (Stipulation and Order Concerning Protective Order and

                       Redactions of Material from Defendants; Expedited ESI Production).

       6.      In this action, Plaintiff Davis alleges that he suffered complications following the

implantation of a Bard Recovery inferior vena cava (“IVC”) filter, a prescription medical device

represented by Bard to capture blood clots reducing the risk of pulmonary emboli.

       7.      Bard asserts that its IVC filters are life-saving prescription medical devices and

generally denies the claims and allegations contained in the Complaint.

       8.      The Parties agree that general discovery was conducted and concluded in the MDL,

In Re: Bard IVC Filers Products Liability Litigation, MDL 2641, and that this case was remanded

back to this Court for case-specific discovery only.

       9.      Pursuant to the Court’s November 7, 2019 Scheduling Order, initial disclosures

pursuant to Rule 26(a)(1), Fed. R. Civ. P. and HIPAA-compliant records authorizations will be

completed not later than January 15, 2020. Plaintiff shall provide Authorizations for all medical

providers and third parties from 10 years prior to implant of the Bard Filter to the present.

       10.     Motions to join new parties or amend the pleadings will be filed no later than

February 14, 2020.

       11.     All fact discovery is to be completed no later than October 30, 2020.

       12.     The Parties are to conduct discovery in accordance with the Federal Rules of Civil

Procedure and the Local Rules of the Eastern District of New York, except that the Parties have

agreed upon the use of various alternative discovery mechanisms, which the Parties believe will

result in faster and more cost-efficient means of collecting medical and factual data than using

traditional discovery requests permitted under Rules 33, 34, 36, and 45, Fed. R. Civ. P., including:


                                                 3
               a.     Authorizations and the use of a joint records collection vendor, The Marker

                      Group, to collect medical, insurance, Medicare, Medicaid, prescription,

                      Social Security, workers’ compensation, and employment records; Plaintiff

                      agrees to comply with MDL 2641 CMO No. 12 (Joint Record Collection);

                      and

               b.     The use of a Plaintiff Fact Sheet (“PFS”) and Defendant Fact Sheet

                      (“DFS”), which forms were MDL court-approved, as the primary discovery

                      tool and as an alternative to traditional Interrogatories and Requests for

                      Production of Documents; the Parties agree that any additional case-specific

                      written discovery beyond the PFS/DFS shall be limited and targeted to the

                      facts of this case.

       13.     The following interim deadlines may be extended by the Parties on consent without

application to the Court, provided the Parties meet the fact discovery completion date in paragraph

11 above:

               a.     Plaintiff will produce the completed PFS by March 24, 2020.

               b.     Defendants will produce the completed DFS by April 24, 2020.

               c.     Depositions will be completed by August 17, 2020; and

                      i.      Unless the Parties agree or the Court so orders, depositions are not

                              to be held until all Parties have produced the completed Fact Sheets

                              and all information described in the PFS and DFS forms;

                     ii.      There is no priority in depositions by reason of a party’s status as

                              plaintiff or defendant; and




                                                4
                     iii.      Unless the Parties agree or the Court so orders, non-party

                               depositions shall follow initial party depositions.

       14.     Case-specific expert witness and deposition discovery will be conducted as follows:

               a.      On or before September 10, 2020, Plaintiff will designate any case-specific

                       expert witness(es) he intends to call at trial pursuant to Federal Rule of Civil

                       Procedure Rule 26 and all subparts thereto and produce his expert report to

                       Bard.

               b.      On or before October 8, 2020, Bard will designate any case-specific expert

                       witness(es) they intend to call at trial pursuant to Federal Rule of Civil

                       Procedure Rule 26 and all subparts thereto and produce their expert report

                       to Plaintiff.

               c.      On or before October 29, 2020, Plaintiff will produce a rebuttal expert

                       report to Bard.

               d.      On or before November 19, 2020, Bard will produce a rebuttal expert report

                       to Plaintiff.

               e.      Expert depositions shall be completed by December 21, 2020.

       15.     Motions: All motions and applications shall be governed by the Court’s Individual

Practices, including pre-motion conference requirements. Summary Judgment or other dispositive

motions are due after the close of all discovery. The final date to take the first step in dispositive

motion practice shall be January 22, 2021.

       16.     All discovery shall be completed by: December 30, 2020.

       17.     The Parties shall submit a Joint Pretrial Order by February 22, 2021.




                                                  5
       18.     This case it to be tried to a jury. The Parties have conferred and their present best

estimate of the length of trial is four (4) weeks.

       19.     There will be no extensions of the deadline for completion of discovery past the

date discovery is scheduled to be completed in this Order without the permission of the Court, nor

should counsel assume that any extensions will be granted.

SEIDEMAN LAW FIRM PC                                     GREENBERG TRAURIG, LLP


By: /s/ Scott R. Seideman                                By: /s/ Timothy E. Di Domenico
    Scott R. Seideman                                           Timothy E. Di Domenico

701 Commerce St., Ste. 400                               MetLife Building
Dallas, TX 75202                                         200 Park Avenue, 15th Floor
Tel.: 214.752.0443                                       New York, NY 10166
Fax.: 214.752.0449                                       Tel: 212.801.9200
Email: sseid@seidlaw.com                                 Fax.: 212.801.6400
                                                         Email: didomenicot@gtlaw.com
Attorneys for Plaintiff
Willie Davis                                             Attorneys for Defendants
                                                         C. R. Bard, Inc. and
                                                         Bard Peripheral Vascular, Inc.


                                               SO ORDERED.


                                               ____________________________
                                                CHERYL L. POLLAK, U.S.M.J.




                                                     6
